RAMCO-GERSHENSON, INC.
31500 Northwestern Hwy., Suite 300
Farmington Hills, Michigan 48334

February 24, 2006

Mr. Thomas Litzler
2401 Meadowridge Court
Ann Arbor, Michigan 48105

Dear Thomas:

This letter states our agreement with respect to your employment with
Ramco-Gershenson Properties Trust, or its subsidiary Ramco-Gershenson, Inc.
(collectively, the “Company”).

1. Your Employment Duties and Responsibilities.

(a) During the “Term” (as defined in paragraph 2 below), you will be employed by
the Company as its Executive Vice President of Development and New Business
Initiatives and will devote substantially all of your full working time and
attention, as well as your best efforts, to such position. You will report to
the President and Chief Executive Officer of the Company and will have such
authority and responsibilities and perform such duties for the Company as may
from time to time be established by the Chief Executive Officer of the Company.

2. Term. The term of your employment under this Agreement (the “Term”) will
begin on the date you will commence your employment with the Company, which
date, subject to the mutual agreement of the parties, is expected to occur
approximately February 28, 2006 and will continue, subject to the termination
provisions set forth in paragraph 5 below, until December 31, 2007. During the
Term, your employment will be at-will, but upon the termination of your
employment prior to the expiration of the Term you will be entitled to the
termination benefits set forth in paragraph 6, below.

3. Compensation.

(a) During each year of the Term, you will receive a base salary at the annual
rate of $295,000, payable in accordance with the Company’s standard payroll
procedures. You will also be eligible to participate in any bonus program
generally available to executive officers of the Company. The Company’s current
bonus plan compensates bonus eligible employees for successful execution of
corporate, departmental and individual goals. Under the program as currently
structured, you would be eligible for an annual incentive for successful
execution of goals at the following percentages of annual base salary:

                 
Threshold
    —       20 %
Target
    —       40 %
High
    —       60%.  

(b) You will also be eligible to participate in any Long Term Incentive Plan
generally available to executive officers of the Company. The current LTIP award
for your position, based on achieving Target performance, is a grant with a
value equal to 90% of annual base salary.

(c) Within 30 days after the date you commence employment, you will be paid a
starting bonus of $100,000.

(d) Within 60 days after the date you commence employment, you will be
compensated for the value of restricted shares and stock options which lapse due
to your change in employment, in an amount determined by a third party
consultant to the Company (currently estimated to be in the range of $150,000 —
$200,000) by some combination of cash, restricted stock and/or stock options.

4. Fringe Benefits.

(a) In addition to your other compensation, during the Term, you will be
entitled to receive from the Company the same fringe benefits as are generally
made available from time to time to other executive officers of the Company. You
will also be entitled to three weeks of vacation annually, and the Company will
reimburse you for your COBRA premiums for three months, until you become
eligible to participate in the Company’s health plan..

(b) You will be responsible for payment of applicable taxes on benefits provided
to you by the Company.

5. Termination.

(a) Death. This Agreement will terminate immediately upon your death.

(b) Disability. This Agreement will terminate immediately upon your Disability.
Disability shall be as defined under the Company’s disability plan, which
definition will be conclusive and binding.

(c) With Cause. The Company will have the right, upon written notice to you, to
terminate your employment under this Agreement for Cause. Such termination will
be effective immediately upon such written notice. For purposes of this
Agreement, termination of your employment for “Cause” means termination for your
commission of a felony or crime involving moral turpitude; embezzlement,
misappropriation of Company property or other acts of dishonesty or fraud;
material breach of your duties of good faith or loyalty to the Company; neglect
of significant job responsibilities which is not cured within 10 days of your
receipt of written notice thereof; material breach of this Agreement which is
not cured within 10 days of your receipt of written notice of such breach; or
repeated failure, after written notice, to follow specific directions from the
President and Chief Executive Officer and/or the Board of Directors of the
Company.

(d) Change in Control. If your employment is terminated by the Company without
Cause prior to expiration of the Term and within twelve months after a Change in
Control (as defined below), the provisions of paragraph 6(d) below will apply.
The term “Change in Control” means the acquisition by any person or group of
commonly controlled persons, directly or indirectly, of more than thirty-five
percent (35%) of the voting control or value of the capital stock of the
Company, or the approval by the shareholders of the Company of an agreement to
merge or consolidate with another corporation or other entity resulting (whether
separately or in connection with a series of transactions) in a change in
ownership of thirty-five percent (35%) or more of the voting control or value of
the capital stock of the Company, or an agreement to sell or otherwise dispose
of all or substantially all of the Company’s assets (including a plan of
liquidation or dissolution).

6. Termination Benefits.

(a) The amounts described in this paragraph 6 will be in lieu of any termination
or severance payments required by the Company’s policy or applicable law (other
than continued medical or disability coverage to which you or your family are
entitled under the Company’s then existing employment policies covering Company
executives or then applicable law), and will constitute your sole and exclusive
rights and remedies with respect to the termination of your employment with the
Company. All payments under this paragraph 6 will be payable in accordance with
the Company’s normal payroll procedures, and the Company may withhold from any
payments made under this paragraph 6 all federal, state, city or other taxes to
the extent such taxes are required to be withheld by applicable law.

(b) If your employment is terminated by the Company without Cause during the
Term and Section 6(d) does not apply, you will be entitled to be paid an amount
equal to the greater of (i) the base salary remaining during the balance of the
Term or (ii) one year’s base salary. This benefit shall also apply if your
employment is terminated by the Company without Cause, during the year ending
December 31, 2008 or if the Company refuses to employ you during such year,
without Cause, for a base salary of at least $295,000.

(c) If your employment is terminated during the Term because of your death or
Disability or by the Company for Cause, you will receive any unpaid portion of
the pro-rata portion of your base salary under paragraph 3(a) above through the
date of termination, and no other payment.

(d) If your employment is terminated by the Company prior to expiration of the
Term and within twelve months after a change in Control without Cause, (i) you
will receive the pro-rata portion of your base salary under paragraph 3(a) above
through the date of termination, (ii) you will also receive an additional amount
equal to two years’ base salary at the rate in effect on the date of
termination, payable in accordance with the Company’s standard payroll
procedures, (iii) the Company will pay you an amount equal to the product of two
(2) multiplied by the most recent bonus paid you, if any, under paragraph 3(a)
above, prior to your termination, and (iv) any stock options or other plan
benefits, if any, remaining unvested on the date of your termination will
immediately vest and become exercisable.

7. Confidentiality/Nonsolicitation.

(a) During your employment with the Company and thereafter, you will not
disclose or make accessible to any person or entity or use in any way for your
own personal gain or to the Company’s detriment any confidential information
relating to the business of the Company or its affiliates. Upon termination of
your employment with the Company for any reason, you will immediately return to
the Company all confidential materials over which you exercise any control.

(b) You will not at any time during your employment with the Company, and for a
period of one year after the termination of such employment for any reason,
directly or indirectly, induce or solicit any employee of the Company to leave
the employ of, any independent contractor to terminate any independent
contractor relationship with, or any customer, tenant, lender or other party
which transacts business with the Company to adversely change any relationship
with, the Company.

(c) Paragraphs 7(a) and (b) above are intended to protect confidential
information of the Company and its affiliates, and relate to matters which are
of a special and unique character, and their violation would cause irreparable
injury to the Company, the amount of which will be extremely difficult, if not
impossible, to determine and cannot be adequately compensated by monetary
damages alone. Therefore, if you breach or threaten to breach either of those
paragraphs, in addition to any other remedies which may be available to the
company under this Agreement or at law or equity, the Company may obtain an
injunction, restraining order, or other equitable relief against you and such
other persons and entities as are appropriate.

8. Continuation of Employment Beyond Term. There is not, nor will there be,
unless in writing signed by both of us, any express or implied agreement as to
your continued employment with the Company after the Term. Any continued
employment after the Term will be employment at will and your compensation,
benefits and termination benefits, if any, will be determined by the Board of
Directors of the Company in its sole discretion.

9. Miscellaneous.

(a) This Agreement is the complete agreement between us, supersedes any prior
agreements between us and may be modified only by written instrument executed by
both of us.

(b) This Agreement will be governed by and construed in accordance with the laws
of the State of Michigan.

(c) The provisions of this Agreement, will be deemed severable, and if any part
of any provision is held illegal, void or invalid under applicable law, such
provision will be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valued and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired but
will remain binding in accordance with their terms.

(d) This Agreement will be binding upon and will inure to the benefit of the
Company and its successors and assigns but is personal to you and cannot be
sold, assigned or pledged by you without the Company’s written consent.

(e) We will give notices under this Agreement to you in writing either by
personal delivery or certified or registered mail at your address, as listed on
our records at the time of the notice, and you will give notices to us in
writing in care of the Company’s President and Chief Executive Officer. Any such
notice will be deemed given when delivered or mailed in accordance with the
preceding sentence.

(f) You represent and warrant that you have the right to enter into and perform
your obligations under this Agreement and that you are not currently and will
not during the Term become a party to or bound by any agreement or
understanding, written or otherwise, which would in any way restrict or conflict
with your performance under this Agreement.

(g) The failure of either party to enforce any provision or provisions of this
Agreement will not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Agreement. The
rights granted the parties herein are cumulative and the waiver of any single
remedy will not constitute a waiver of such party’s right to assert all other
legal remedies available to it under the circumstances.

(h) You will be entitled to indemnification by the Company as provided in the
Company’s Declaration of Trust and Bylaws.

If this Agreement correctly expresses our mutual understanding, please sign and
date the enclosed copy and return it to us.

Very truly yours,

RAMCO-GERSHENSON, INC.

     
By:
  /s/ Dennis Gershenson
Dennis Gershenson
Its: President

The terms of this Agreement
are accepted and agreed to
on February 24, 2006:

/s/ Thomas Litzler
Thomas Litzler

